Exhibit 10.1

FOURTH AMENDMENT TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This is the Fourth Amendment to the Amended and Restated Employment Agreement
which was originally effective as of January 22, 2003, between Ameron
International Corporation, a Delaware corporation (the “Company”), and James S.
Marlen (the “Employee”) and was amended by the First Amendment to the Amended
and Restated Employment Agreement effective as of September 19, 2007, the Second
Amendment to the Amended and Restated Employment Agreement effective as of
March 22, 2010 and the Third Amendment to the Amended and Restated Employment
Agreement effective as of July 1, 2011 (together the “Agreement”).

I.

1. Paragraph 10.3 of the Agreement is hereby amended to revise subparagraph
(1) thereof to read in its entirety as follows:

(1) (A) in the event of termination before Employee commences to serve as
Executive Chairman of the Board, the Company shall pay Employee a lump-sum
severance amount within thirty (30) days following termination equal to the
annual base salary and target annual bonus in effect as of the date of
termination that Employee would have been entitled to receive if he had served
as President and Chief Executive Officer from the date of his termination
through the end of the Term, and (B) in the event of termination after Employee
commences to serve as Executive Chairman of the Board, the Company shall pay
Employee a lump-sum severance amount within thirty (30) days following
termination equal to the annual base salary and target annual bonus in effect as
of the date of termination that Employee would have been entitled to receive
under Paragraph 2.1(3) of the Agreement if he had served as Executive Chairman
of the Board from the date of his termination through the end of the Term;
provided that Employee shall not be entitled to receive any lump-sum severance
amount if Employee’s employment is terminated for any reason at any time on or
after the end of the Term;

2. Paragraph 10.5 of the Agreement is hereby amended to revise subparagraph
(2) thereof to read in its entirety as follows:

(2) In the event that the Company terminates Employee’s employment without cause
at any time during the Term of this Agreement immediately prior to or within the
period of twelve (12) months following the date of a Change of Control, then
Employee shall be entitled to the termination benefits described in Paragraph
10.3 hereinabove; provided that the lump-sum severance amount paid to Employee
under this Paragraph 10.5(2) shall not be calculated based on Paragraph 10.3(1)
hereinabove, but (i) shall be equal to 1.5 times the sum of (x) Employee’s
annual base salary in effect as of the date of termination plus (y) the average
annual bonus paid to Employee during the five years preceding the date of
termination (provided that in the event of termination after Employee commences
to serve as Executive Chairman of the Board, only seventy percent (70%) of
Employee’s annual bonus for any period when he served as Chief Executive Officer
shall be counted for purposes of calculating his average annual bonus), and
(ii) shall be reduced to offset compensation and other earned income earned by
Employee in the manner provided in Paragraphs 10.5(3) and (4) below; provided
that Employee shall not be entitled to receive any lump-sum severance amount if
Employee’s employment is terminated for any reason at any time on or after the
end of the Term.

II.

All other terms and conditions of the Agreement are hereby ratified and
confirmed.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to Amended
and Restated Employment Agreement effective as of August 11, 2011.

 

AMERON INTERNATIONAL CORPORATION By:  

/s/ John E. Peppercorn

 

John E. Peppercorn

Chairman, Compensation Committee

of the Board of Directors

EMPLOYEE  

/s/ James S. Marlen

  James S. Marlen